Citation Nr: 1032165	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  98-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected disabilities of the ankles.

2.  Entitlement to an initial compensable evaluation for left 
knee medial meniscus tears, to include entitlement to a temporary 
total rating based on the need for convalescence following 
surgery performed on April 7, 2008.

3.  Entitlement to an initial compensable evaluation for right 
knee medial meniscus tears.

4.  Entitlement to an effective date prior to December 22, 2006 
for the award of service connection for a left hip disorder.

5.  Entitlement to an effective date prior to December 22, 2006 
for the award of service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to February 
1964.

In November 1998, the RO, among other things, denied service 
connection for disorders of the low back, hips, and knees as 
secondary to service-connected disabilities of the ankles.  The 
Veteran appealed to the Board of Veterans' Appeals (Board).  
After remanding the claims for additional development in 
September 2001, the Board denied the claims in January 2004.

The Veteran appealed the Board's January 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
February 2005, the parties to the appeal (the Veteran, through an 
attorney, and a representative from VA General Counsel) filed a 
Joint Motion to Remand the Board's decision (Motion).  The Court 
granted the Motion later that same month, thereby vacating the 
Board's decision and remanding the matter for further 
consideration.

In May 2005, the Board remanded all three claims for additional 
development.  In June 2007, while the case was in remand status, 
the Appeals Management Center (AMC) in Washington, D.C., granted 
secondary service connection for disorders of the hips, effective 
from December 22, 2006.  The prior denials with respect to the 
low back and knees were confirmed and continued, and the case was 
returned to the Board.

In August 2008, the Board granted secondary service connection 
for disorders of the knees and denied secondary service 
connection for a low back disorder.  The Veteran appealed to the 
Court.  In December 2009, the parties to the appeal filed a Joint 
Motion for Partial Remand of the Board's decision.  The parties 
agreed that the Board's decision should be vacated and remanded 
insofar as it had denied secondary service connection for a low 
back disorder.  The Court granted the Motion later that same 
month.

While the aforementioned matter was pending at the Court, 
evidence was added to the Veteran's claim file which reflects 
that he submitted a timely notice of disagreement (NOD) in April 
2008 with respect to the effective date(s) assigned for the 
disorders of his hips.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  
Evidence was also added which shows that the RO implemented the 
Board's August 2008 award of secondary service connection for the 
knees in September 2008, and that a timely NOD was thereafter 
received with regard to the noncompensable ratings assigned 
therefor.  The RO furnished the Veteran statements of the case 
(SOC's) with respect to those issues in April and May 2010, 
respectively, and he perfected an appeal of those issues by way 
of substantive appeals received in June and July 2010.  38 C.F.R. 
§§ 20.202, 20.302(b).  The issues presently developed for 
appellate consideration are as set forth above, on the title 
page.

In August 2010, the Veteran's representative advanced argument to 
the effect that a September 2008 submission, accepted as an NOD 
with respect to the noncompensable ratings assigned for the 
Veteran's knee disabilities, should have also been accepted as an 
NOD with respect to the effective date(s) assigned for the award 
of service connection for those disabilities.  That issue has not 
been developed for the Board's review and is referred to the RO 
for further action, as appropriate.

The Board's present decision is limited to an adjudication of 
issues #4 and 5, as enumerated above.  For the reasons set forth 
below, the remaining issues on appeal (issues #1, 2, and 3) are 
being REMANDED to the RO via the AMC.  The Veteran will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in February 1964.

2.  A claim for service connection for a left hip disorder as 
secondary to service-connected disabilities of the ankles was 
first received on November 19, 1996.

3.  A claim for service connection for a right hip disorder as 
secondary to service-connected disabilities of the ankles was 
first received on August 28, 1997.

4.  The Veteran has continuously prosecuted his claims for 
secondary service connection for left and right hip disorders 
since November 1996 and August 1997, respectively.

5.  Service connection for trochanteric bursitis of the hips has 
been established as secondary to service-connected disabilities 
of the ankles.

6.  It is at least as likely as not that trochanteric bursitis of 
the hips has been present since the time that the underlying 
claims for service connection were filed.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the proper 
effective date to be assigned for secondary service connection 
for trochanteric bursitis of the left hip is November 19, 1996.  
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the proper 
effective date to be assigned for secondary service connection 
for trochanteric bursitis of the right hip is August 28, 1997.  
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish effective dates earlier than 
December 22, 2006 for the awards of service connection for 
disabilities of both hips.  He says that he filed his original 
claim for service connection for hip disability in November 1996.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and 
Assistance Requirements and Technical Correction, 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).

The Court has held that the notice requirements of the VCAA apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, (4) 
degree of disability, and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, 
notice with respect to each of these elements must be provided to 
the claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of VCAA notice letters sent to the 
Veteran in May 2002, May 2005, December 2005, and March 2006, the 
AOJ informed the Veteran of the information and evidence required 
to substantiate his claim and of his and VA's respective duties 
for obtaining the information and evidence.  He was also informed 
of the manner in which ratings and effective dates are assigned 
for awards of disability benefits.  Although the totality of the 
required notice was not provided until after his claim was 
initially adjudicated, the claim was subsequently re-adjudicated 
in a supplemental SOC (SSOC) and SOC dated in May 2006 and April 
2010, respectively, thereby correcting any defect in the timing 
of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist has 
been fulfilled with respect to the claims that are currently 
being adjudicated.  The outcome of this matter turns on a 
determination as to the dates that claims for service connection 
were filed, and when entitlement to service connection arose.  
There is no need for a medical examination and/or opinion.  The 
Veteran's various applications for benefits are of record, as are 
all of the pertinent procedural documents.  There is no 
suggestion on the current record that additional evidence, 
relevant to this matter, exists and can be procured.  No further 
development action is required.

II.  The Merits of the Veteran's Appeal

In order for benefits to be paid to any individual under the laws 
administered by VA, a specific claim in the form prescribed by 
the Secretary must be filed.  38 C.F.R. § 3.151(a) (2009).  A 
"claim" or "application" is defined by VA regulation as "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action, indicating an 
intent to apply for one or more benefits . . . ."  38 C.F.R. 
§ 3.155(a) (2009).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.

The general rule with regard to the effective date to be assigned 
for an award based on an original claim for VA benefits is that 
the effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  See 
38 C.F.R. § 3.400 (2009) (to the same effect).  An exception to 
that rule applies if an application for benefits is received 
within one year from the date of a veteran's discharge or release 
from active service, and an award is made on the basis of that 
application.  In that situation, the effective date of the award 
is made retroactive to "the day following the date of discharge 
or release . . . ."  38 U.S.C.A. § 5110(b)(1) (West 2002).  See 
38 C.F.R. § 3.400(b)(2) (2009) (to the same effect); Wright v. 
Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) 
"applies only to those awards of disability compensation 
actually based on a claim filed within one year after the 
veteran's separation").

In the present case, the Board finds that the evidence supports 
the assignment of November 19, 1996 and August 28, 1997 as the 
effective dates for the awards of secondary service connection 
for disorders of the left and right hip, respectively.  The 
evidence clearly shows that a claim for service connection for a 
left hip disorder as secondary to service-connected disabilities 
of the ankles was received on November 19, 1996.  The evidence 
also shows that what can reasonably be construed as a claim for 
service connection for a right hip disorder as secondary to 
service-connected disabilities of the ankles was received on 
August 28, 1997.  The Veteran has continuously prosecuted those 
claims to the present time.  Although past radiological studies 
of the hips in October 1998, April 2001, October 2005, and July 
2006 were found to be largely unremarkable, and examinations at 
those times did not lead to a diagnosis of identifiable hip 
disability, a VA examiner in December 2006 has since concluded 
that the Veteran's symptoms of hip discomfort, which had then 
been present for more than 10 years, could be attributed to 
bilateral trochanteric bursitis; a soft tissue condition that can 
be symptomatic in the absence of radiographic findings of 
degenerative joint disease.

In the Board's view, the report from the December 2006 VA 
examiner demonstrates to a reasonable likelihood that 
trochanteric bursitis of the hips has been present since the time 
that the underlying claims for service connection were filed.  
The evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (2009).  Accordingly, and 
because it has already been established that trochanteric 
bursitis is secondary to service-connected disabilities of the 
ankles, it is the Board's conclusion that the legal criteria for 
the assignment of an effective date of November 19, 1996 for 
disability of the left hip, and August 28, 1997 for disability 
the right hip, have been satisfied.

The preponderance of the evidence is against the assignment of 
any earlier date(s), however.  The record shows that the Veteran 
was discharged from active military service in February 1964.  As 
noted above, VA first received what can reasonably be construed 
as a claim for service connection for disabilities of the hips in 
November 1996 and August 1997; more than a year later.  Under 
governing law, outlined above, the effective date of his award(s) 
can be no earlier than the date of receipt of claim.  To that 
extent, the appeal is denied.


ORDER

An effective date of November 19, 1996 is assigned for the award 
of secondary service connection for a left hip disorder.

An effective date of August 28, 1997 is assigned for the award of 
secondary service connection for a right hip disorder.


REMAND

In the most recent Joint Motion filed with the Court, the parties 
to the appeal concluded, in effect, that a December 2006 report 
prepared by a VA examiner was inadequate in that it did not 
discuss the impact of the Veteran's altered gait mechanics on his 
low back condition and did not offer an etiological opinion with 
respect to disabilities of the low back other than degenerative 
disc disease.  Additional development is required.

The Veteran is nominally service-connected for medial meniscus 
tears of both knees.  Recent medical evidence, including VA 
radiology reports from February 2009, appears to show that one or 
both knees may be affected with arthritis.  It is not entirely 
clear whether the arthritis, if present, is etiologically related 
to the medial meniscus tears that have been service connected.  
If it is, the Veteran may be entitled to a higher evaluation for 
his knee disorders under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and/or 5010 (2009).  This needs to be 
investigated.

The Veteran has reported receiving treatment for his disabilities 
from a Dr. Nancy Short and Quad City Ambulatory Surgery Center.  
Thus far, it does not appear that any efforts have been made to 
procure complete records from either provider.  This should also 
be accomplished.  A remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the Veteran to provide releases for 
relevant records of treatment from Dr. Nancy 
Short and Quad City Ambulatory Surgery Center, 
and to identify, and provide appropriate 
releases for, any other care providers who may 
possess new or additional evidence pertinent to 
the issues remaining on appeal.  If he provides 
the necessary release(s), assist him in 
obtaining the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  Any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with the 
claims file.

2.  Obtain copies of records pertaining to any 
VA treatment the Veteran has received for 
disability of his low back and/or knees since 
the time that such records were last procured in 
September 2008, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with the 
claims file.

3.  After all of the foregoing development has 
been completed, arrange to have the claims file 
returned to the VA examiner who previously 
evaluated the Veteran in December 2006.  The 
examiner should be asked to review the expanded 
record and prepare a supplemental report clearly 
setting forth an opinion as to whether it is at 
least as likely as not (i.e., whether it is 
50 percent or more probable) that any of the 
Veteran's diagnosed low back disabilities 
(variously diagnosed as lumbar scoliosis, 
spondylolisthesis, lumbar spine arthritis, and 
degenerative disc disease) have been caused or 
made worse by altered gait mechanics 
attributable to service-connected disabilities 
of the ankles (and, now, of the knees and hips 
as well), or can otherwise be attributed to 
service.  
In so doing, the examiner should review and 
comment upon the other opinions of record on the 
matter, including those contained in a report 
from Vanessa A. Anderson, D.C., dated in June 
1998; in a VA opinion dated in October 1998; in 
reports from Thomas A. Brozovich, D.C., dated in 
September 1999 and September 2001; in a VA 
examination report dated in January 2001; in a 
VA opinion dated in May 2002; in a VA 
examination report and associated opinion dated 
in October 2005; and in a report from Pam Davis, 
M.D., dated in May 2006.  If the examiner who 
previously evaluated the Veteran in December 
2006 is unavailable, arrange to have the Veteran 
scheduled for an examination by another examiner 
for purposes of obtaining the necessary 
information.  A complete rationale for all 
opinions should be provided.

4.  Also arrange to have the Veteran scheduled 
for an examination of his knees.  The examiner 
should review the claims file.  After examining 
the Veteran, and conducting any evaluations, 
studies, and tests deemed necessary, the 
examiner should offer an opinion as to whether 
the Veteran has x-ray evidence of arthritis of 
either knee and, if so, whether it is at least 
as likely as not (i.e., whether it is 50 percent 
or more probable) that the arthritis is 
etiologically related to the medial meniscus 
tears for which he is currently service 
connected.  

The examiner should fully describe any and all 
functional deficits associated with the service-
connected disabilities of the Veteran's knees.  
In so doing, the examiner should specifically 
indicate whether there is any evidence of 
recurrent subluxation or lateral instability of 
either knee and, if so, whether such subluxation 
and/or lateral instability is best described as 
slight, moderate, or severe; whether the Veteran 
has frequent episodes of locking in either knee; 
and whether his disability is manifested by 
effusion into either joint.  The examiner should 
also conduct range of motion studies on each 
knee.  The examiner should first record the 
range of motion observed on clinical evaluation, 
in terms of degrees of flexion and extension.  
If there is clinical evidence of pain on motion, 
the examiner should indicate the degree of 
flexion and/or extension at which such pain 
begins.  

Then, after reviewing the Veteran's complaints 
and medical history, the examiner should render 
an opinion, based upon his or her best medical 
judgment, as to the extent to which the Veteran 
experiences functional impairments such as 
weakness, excess fatigability, incoordination, 
or pain due to repeated use or flare-ups, and 
should portray these factors in terms of degrees 
of additional loss in range of motion (beyond 
that which is demonstrated clinically), if 
feasible.  A complete rationale for all opinions 
should be provided.

5.  Thereafter, take adjudicatory action on the 
claims remaining on appeal.  If any benefit 
sought remains denied, furnish an SSOC to the 
Veteran and his representative.  The SSOC should 
contain, among other things, a citation to, and 
summary of, 38 C.F.R. §§ 4.30 and 4.71a, 
Diagnostic Codes 5003 and/or 5010, if 
applicable.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


